Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balkwill et al. (US  4,296,870) in view of Feyes et al. (US 6,908,003).

claim 1, Balkwill et al. teaches an electrical box (including inner (10) and outer box (12), figure 1) comprising: a box (cover (12) including box (10)) having a closed end (bottom wall of receptacle (30)) and an open end (shown in figure 1 below) and an interior (opening in figure 1) surrounded by at least one sidewall (four walls of the receptacle (30)); and an angled flange (32) disposed intermediate the open end (in figure below) and the closed end (bottom wall of receptacle (30)) of the box (figure 1) and extending laterally outwardly from the at least one sidewall (figure 1), the angled flange (32) disposed at an angle with respect to the at least one sidewall (side walls of the receptacle (30)) intermediate an open end (figure 1) of the box and a closed end of the box (shown in figure below).

Balkwill et al. does not explicitly teach that the cover with the flange and the box are one electrical box unit, the side wall extending from the open end to the closed end, or an inner edge of the angled flange directly contacts the at least one sidewall.

Feyes et al. teaches an electrical box (10) with a vapor barrier flange (32), the side wall (22) extending from the open end (opening of the box (10) in figure 3) to the closed end (bottom (14)), and an inner edge of the flange (32) directly contacts the at least one sidewall (22).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Balkwill et al. to be of one electrical box unit instead of having two pieces (a cover and a box) as taught by Feyes et al. in such a way to provide a new and improved electrical outlet box which can provide a seal with the vapor barrier of an exterior wall or ceiling to maintain the integrity of the vapor barrier. It is also highly desirable to provide a new and improved flush mounted device box which can provide a seal with the vapor barrier of an exterior wall or ceiling to maintain the integrity of 



    PNG
    media_image1.png
    556
    619
    media_image1.png
    Greyscale

In regards to claim 2, Balkwill et al. in combination with Feyes et al. teaches the electrical box of Claim 1, wherein the angled flange (32) is capable of being resiliently flexible (The plastic material should also be flexible, column 3, lines 1-3) between a first position when the angled flange (32) is disposed at the first angle and a second position when the angled flange (32)  is disposed at a second angle with respect to the at least one sidewall (The slanted flange is then connected to the curved portion which enables the flange to be moved toward and away from the open face of the box, column 1, lines 35-40), wherein the angled flange (32) is capable of being substantially coplanar with a wallboard (36) upon installation (see figure 3), and wherein a position of the inner edge of the angled flange (32) 

In regards to claim 3, Balkwill et al. in combination with Feyes et al. teaches the electrical box of Claim 2, wherein the angled flange (32) is capable of forming as a vapor seal with the wallboard (38) (in this manner, air and water or moister are prevented from entering through, column 1 lines 29-30).

In regards to claim 4, Balkwill et al. in combination with Feyes et al. teaches the electrical box of Claim 1, wherein the inner edge of angled flange (32) is spaced from the open end of the electrical box to accommodate a thickness of the wallboard (38)(figure 4 below).
 
    PNG
    media_image2.png
    349
    385
    media_image2.png
    Greyscale

In regards to claim 5, Balkwill et al. in combination with Feyes et al. teach the electrical box of Claim 1.



Balkwill et al. does show the flange (32) and curved potion (34) that when both are flat against the wall (38) together forms a thickness that is about the same thickness of the wallboard (38)(figure 4).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the angled flange has a thickness substantially equal to the thickness of the wallboard of Balkwill et al. to provide a strong support for the electrical box when mounted onto the wall. 

In regards to claim 6, Balkwill et al. in combination with Feyes et al. teaches the electrical box of Claim 1.

Balkwill et al. does not teach the angled flange is directly integrally molded with the at least one sidewall.

Feyes et al. teaches an electrical box (10) with a vapor barrier flange (32), the side wall (22) extending from the open end (opening of the box (10) in figure 3) to the closed end (bottom (14)), and an inner edge of the flange (32) directly contacts the at least one sidewall (22); and the flange (32) is directly integrally molded with the at least one sidewall (figure 3).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Balkwill et al. to be of one electrical box unit instead of having two pieces (a cover and a box) as taught by Feyes et al. in such a way to provide a new and improved electrical outlet 


In regards to claim 7, Balkwill et al. in combination with Feyes et al. teaches the electrical box of Claim 6, wherein the box (12) and the angled flange (32) are formed from a polymer material (plastic, column 2, line 61).

In regards to claim 8, Balkwill et al. in combination with Feyes et al. teaches the electrical box of Claim 1, wherein the at least one sidewall (four walls of the receptacle (30), figure 1) and the angled flange (32) have a rectangular perimeter shape (figure 1).

In regards to claim 9, Balkwill et al. in combination with Feyes et al. teaches the electrical box of Claim 7, wherein the at least one sidewall (four walls of the receptacle (30), figure 1) and the angled flange (32) have a rectangular cross-sectional shape (figure 1).

In regards to claim 10, Balkwill et al. in combination with Feyes et al. teaches the electrical box of Claim 1, wherein the angled flange (32)  is disposed proximate the open end of the electrical box (the flange (32) is at the edge perimeter of the box (12)).

claim 11, Balkwill et al. in combination with Feyes et al. teaches the electrical box of Claim 1, wherein a plurality of bosses (18) is formed in the electrical box.

In regards to claim 12, Balkwill et al. teach a method of creating a vapor seal between a wallboard and an electrical box comprising the steps of: positioning the electrical box with cover (10,12) in an opening in a wallboard (38), the electrical box and cover (10,12) having an angled flange (32) disposed intermediate an open end and a closed end of the electrical box (see figure 1 below), the angled flange (32) extending laterally outwardly from the at least one sidewall (four walls of the receptacle (30), figure 1) at an angle (figure 1), wherein a distal edge of the angled flange (32) engages the wallboard (38); urging the electrical box against the wallboard (32), wherein the angled flange (32) is capable of flattening to assume a coplanar position with respect to the wallboard (38, figure 4) since it has a resilient material (plastic, column 2 line 61, flattened in figure 4), and an interface position (position in which the inner edge of the flange (32) and the side walls of the electrical box meet, figure 2).


    PNG
    media_image1.png
    556
    619
    media_image1.png
    Greyscale


Balkwill et al. does not explicitly teach that the cover with the flange and the box are one electrical box unit, the side wall extending from the open end to the closed end, or an inner edge of the angled flange directly contacts the at least one sidewall at an interface position.

Feyes et al. teaches an electrical box (10) with a vapor barrier flange (32), the side wall (22) extending from the open end (opening of the box (10) in figure 3) to the closed end (bottom (14)), and an inner edge of the flange (32) directly contacts the at least one sidewall (22), wherein the interface position (position in which the inner edge of the flange (32) and the side wall (22) meets) remains stationary with respect to a distance from the open end as the angled flange flattens to assume the coplanar position (the flange will not move from its attached position to the sidewalls of the box (10); the flange (32) is resilient and can be bent (column 5, lines 38-42).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Balkwill et al. to be of one electrical box unit instead of having two pieces (a cover and a box) as taught by Feyes et al. in such a way to provide a new and improved electrical outlet box which can provide a seal with the vapor barrier of an exterior wall or ceiling to maintain the integrity of the vapor barrier. It is also highly desirable to provide a new and improved flush mounted device box which can provide a seal with the vapor barrier of an exterior wall or ceiling to maintain the integrity of the vapor barrier (column 1, lines 33-38). Making the box and cover of one unit instead of two makes the structure more compact, lower in cost and more efficient for the user.  It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

claim 13, Balkwill et al. in combination with Feyes et al. teaches the method of claim 12, further capable of comprising the step of providing a fastener (through holes (20); opening 20 and the receptacle 30 is then pierced with a screwdriver or similar tool, column 3, lines 9-10) to engage a boss (18) of the electrical box (10), thereby compressively securing the electrical box (10) to the wallboard (38).

In regards to claim 14, Balkwill et al. in combination with Feyes et al. teaches the electric box of Claim 1, wherein the at least one sidewall is continuously planar (sidewalls of the electrical box (10) of Feyes et al., figure 1).

In regards to claim 15, Balkwill et al. in combination with Feyes et al. teaches the electric box of Claim 1, wherein a distal edge of the angled flange is self- supporting (self-supporting, column 5, line 7 of Feyes et al.).

In regards to claim 16, Balkwill et al. in combination with Feyes et al. teaches the electric box of Claim 1, wherein the flange is at an angle. 

Balkwill et al. in combination with Feyes et al. does not explicitly teach the first angle is about 60 degrees.
Balkwill et al. and Feyes et al. does teach that the  flange could be bent and is of a flexible material (column 1, lines 37-39 of Balkwill et al.;column 5, lines 38-42 of Feyes et al.)

It would have been obvious to one having ordinary skill in the art at the time the invention was made to the flanges of Balkwill et al. and Feyes et al. have a first postion at 60 degrees depending on 

In regards to claim 17, Balkwill et al. in combination with Feyes et al. teaches the electrical box of Claim 1, wherein the angled flange (32 of Feyes et al.) is capable of rotating about a pivot point (point in which the inner edges of the flange (32) meets the side walls of the electrical box (10)) defined by the inner edge of the angled flanged (figure 1), the pivot point remains at the same distance from the open end of the box and with respect to an inner surface of the at least one sidewall defining the interior during a rotation of the angled flange  (the flange will not move from its attached position to the sidewalls of the box (10); the flange (32) is resilient and can be bent (column 5, lines 38-42).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection relies on a newly presented reference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847